                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:19-cv-00673-MR

MICHAEL GREEN,              )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                           ORDER
                            )
MECKLENBURG COUNTY,         )
et al.,                     )
                            )
              Defendants.   )
___________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint, filed under 42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§

1915(e)(2); 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 11].

I.     BACKGROUND

       Pro se Plaintiff Michael Green (“Plaintiff”) is a federal prisoner currently

incarcerated at the CANAAN U.S. Penitentiary in Waymart, Pennsylvania.1

Plaintiff filed this action on December 10, 2019, pursuant to 42 U.S.C. §

1983. [Doc. 1]. Plaintiff’s allegations consist of a scant four paragraphs and



1Plaintiff also lists his last name as “Greene” in the body of his Complaint. [Doc. 1 at 3].
The last name associated with Plaintiff’s Bureau of Prisons (BOP) Register Number,
22768-058, is Greene. According to the BOP website, Petitioner’s current release date
is December 23, 2060.


         Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 1 of 13
several attached documents. The Defendants include Mecklenburg County;

FNU LNU, identified as the Mecklenburg County Clerk in 2005 and 2009;

FNU LNU, identified as the Mecklenburg County Clerk(s) of Superior Court

in 2005 and 2009 (collectively, the “Clerk Defendants”); John Does #1 and

#2, not otherwise and identified; and Jane Does #1 and #2, not otherwise

identified (collectively, the “Doe Defendants”). [Id. at 3].

      Reviewing the documents attached to Plaintiff’s Complaint, it appears

that Plaintiff was convicted in 1999 in the Superior Court of Mecklenburg

County on two counts of possession with intent to sell and deliver cocaine

and two counts of delivery of cocaine. [See Docs. 1-3, 1-4]. One set of

counts related to the possession with intent to sell and deliver of cocaine by

Plaintiff on January 15, 1999 and the delivery of cocaine on that same date.

[Doc. 1-3]. The second set of counts related to Plaintiff’s possession, sale,

and delivery of cocaine on January 25, 1999 and the delivery of cocaine on

January 28, 1999.       The court “consolidated the convictions into two

judgments, each representing a single transaction.” [See Doc. 1-5 at 1].

Plaintiff was sentenced to an active term of imprisonment of 15 to 18 months

for the January 25 and 28, 1999 offenses. [Id.]. The trial court imposed a

suspended sentence of the same duration for the January 15, 1999 offenses

and placed Plaintiff on supervised probation for 36 months. [Id.].


                                        2

        Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 2 of 13
         Plaintiff appealed to the North Carolina Court of Appeals, which, on

December 17, 2001, “remanded the case to the trial court with instructions

to amend the judgments and resentence Plaintiff in accordance with State v.

Moore, 327 N.C. 378, 381-82 (1990).” [Id.]. In Moore, the North Carolina

Supreme Court held that a defendant may not be convicted for both sale and

delivery of a controlled substance arising from one transaction under

N.C.G.S. § 90-95(a)(1), which makes it unlawful to “manufacture, sell or

deliver, or possess with intent to manufacture, sell or deliver, a controlled

substance.” Id.

         On November 18, 2009, new judgments were entered, reflecting the

resentencing of the Plaintiff on remand from the Court of Appeals.2 Contrary

to procedure under N.C.G.S. §§ 15A-1334 and 15A-1340.16, Plaintiff was

not present at the resentencing and was, therefore, unable to present any

mitigating factors for the trial court’s consideration. [Doc. 1-5 at 2]. In the

corrected judgments for Plaintiff’s January 15, 1999 and January 25 and 28,

1999 offenses for Plaintiff’s possession, sale, and delivery of cocaine,

Plaintiff was sentenced to active prison terms of imprisonment of eight (8) to

ten (10) months and given credit for 300 days of time he had served prior to

the date of those judgments. [Docs. 1-3, 1-4]. As such, it is apparent that,


2   The reason for this delay is not apparent from the record.
                                               3

           Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 3 of 13
at the time of the resentencing, Plaintiff had satisfied the custodial and

probationary sentences for these offenses.

      In or around early December 2018, Plaintiff learned of certain

irregularities with the corrected judgments. [See Doc. 1 at 1, Doc. 1-2].

Namely, the judgments are typographically dated December 2, 2005, and list

the Honorable Robert P. Johnston as the presiding judge. The judgments,

however, were signed by Judge George C. Bell, on Judge Johnston’s behalf,

on November 18, 2009, as indicated by a date handwritten by Judge Bell.

Further, the form used for the corrected judgment, AOC-CR-601, provides a

revised date of “3/09.”    [Docs. 1-3, 1-4].     These documents raise the

inference that the resentencing may have actually occurred on December 2,

2005 before Judge Johnston, but the written judgment and commitment

thereon was not entered until November 18, 2009 by Judge Bell. [See id. at

2].

      On December 3, 2018, Plaintiff filed a Motion for Appropriate Relief

(MAR) in the Superior Court of Mecklenburg County, seeking that

convictions that are the subject of the corrected judgments be vacated

because the “fraudulent[ly] created documents” violated Plaintiff’s “due

process [and] equal protection rights.” [Doc. 1-2 at 1]. The trial court granted

the MAR and vacated the sentences imposed by the two judgment and


                                       4

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 4 of 13
commitment orders, concluding that the trial court resentenced Plaintiff

“incorrectly by depriving [Plaintiff] a right to be present as his resentencing

hearing and right to be heard on mitigating factors under § 15A-1334 and §

15A-1340.16.” [Doc. 1-5 at 3]. The trial court ordered that “the Mecklenburg

County Sheriff’s Office attempt to issue a writ on Plaintiff” from his then

current place of confinement to have him appear in Mecklenburg County for

a resentencing hearing. The trial court further ordered that if such writ were

unsuccessful, the court would resentence Plaintiff after his release, if

applicable. [Id.].3

       In the instant Complaint, Plaintiff purports to state claims against

Defendants for “substantive and procedural due process violations under

both the Fourteenth Amendment to the U.S. Constitution made actionable

pursuant to 42 U.S.C. § 1983 and under Article 1, Sections 1 and 19 of the

North Carolina Constitution.” [Doc. 1 at 3]. Plaintiff also purports to state

claims for failure to supervise, failure to train, abuse of process, conspiracy

to violate Plaintiff’s rights under the U.S. and North Carolina Constitutions,

and malicious prosecution. [Id.]. In support of these claims, Plaintiff alleges

as follows:


3It is noted that neither the North Carolina Court of Appeals in 2001 nor the Superior Court
in the MAR in 2019 vacated any of Plaintiff’s convictions, but only Plaintiff’s sentence,
and ordered Plaintiff to be resentenced.
                                             5

         Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 5 of 13
            The defendants name[d] above all agreed, conspired
            to violate plaintiff’s rights by fraudulently fabricating
            and falsifying county records related to plaintiff. Said
            records were two separate state court judgment and
            commitment forms each containing two conviction[s]
            apiece…. Mecklenburg County Clerk of Superior
            Court, Assistant Clerks and John Doe 2x[,] Jane Doe
            2x all knew or should have known that their actions
            were in fact illegal, wanton, reckless and in violation
            of plaintiff[’s] civil rights and Constitutional rights.
            Mecklenburg County or “County of Mecklenburg”
            failed to supervise, failed to properly train and
            evaluate the other defendants mentioned herein.
            The defendant not only fraudulently manufactured
            the attached Judgment and Commitment form
            against plaintiff, but they also agreed upon and took
            steps to then file the attached documents into the
            County records. All conspiring to violate Plaintiff’s
            U.S. and N.C. Constitutional Rights.

[Doc. 1 at 4]. Plaintiff, however, does not allege that the convictions were

wrongful or the sentence improper, only that the corrected judgment forms

were “fraudulent.” [See id. 3-4]. In fact, the documents Plaintiff submits with

his Complaint indicate that Plaintiff is pending re-sentencing on his state

court convictions.

      Plaintiff does not allege what injuries, if any, he suffered as a result of

the alleged conduct. [See id.]. Plaintiff seeks monetary and injunctive relief,

including “rescinding and/or expungement of [the] fraudulent documents,”

and attorney fees. [Id. at 4].




                                       6

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 6 of 13
II.   STANDARD OF REVIEW

      The Court must review Plaintiff’s Complaint to determine whether it is

subject to dismissal on the grounds that it is “frivolous or malicious [or] fails

to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

Furthermore, § 1915A requires an initial review of a “complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity,” and the court must identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A.

      In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).     However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).


                                        7

          Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 7 of 13
III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

       A.      The Clerk Defendants

       Judicial immunity extends to persons other than a judge where

performance of judicial acts or activity as an official aide of the judge is

involved. Wiley v. Buncombe County, 846 F.Supp.2d 480, 485 (W.D.N.C.

Mar. 2, 2012) (citations omitted). Clerks of court, therefore, have been ruled

immune from suit under § 1983 when performing “quasi-judicial” duties. Id.

“The doctrine of absolute quasi-judicial immunity has been adopted and

made applicable to court support personnel because of the ‘danger that

disappointed litigants, blocked by the doctrine of absolute immunity from

suing the judge directly, will vent their wrath on clerks, court reporters, and

other judicial adjuncts.’” Id. (quoting Kincaid v. Vail, 969 F.2d 594, 601 (7th

Cir. 1992)).

       Here, Plaintiff claims the Clerk Defendants “fraudulently fabricated and

falsified county records related to plaintiff.” These records consisted of

corrected judgments in Plaintiff’s criminal proceedings. The acts incident to


                                       8

        Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 8 of 13
the preparation and execution of these documents were necessarily quasi-

judicial in nature. As such, Plaintiff’s claims against the Clerk Defendants

are barred.

      Plaintiff makes nothing but bare, unsupported allegations regarding the

perpetration of some sort of fraud relative to the subject documents,

particularly where Plaintiff suffered no actual injury as a result of the alleged

conduct. Plaintiff alleges no facts that raise a plausible inference of any fraud

on the part of any state court officer. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007); Ashcraft v. Iqbal, 556 U.S. 662,

680-81, 129 S. Ct. 1937, 1950-51 (2009). Rather, the documents attached

to Plaintiff’s Complaint raise the inference of clerical error and inattention

allowing Plaintiff’s resentencing to be left unaddressed for an extended

period. Moreover, any prejudice arising from such erroneous documents

was cured by the judgment in the MAR vacating the sentences reflected in

those judgments. The Plaintiff still has the opportunity to argue as to the

appropriate sentences for those convictions when that issue is again brought

before the Superior Court.

      Further, suits against elected officials are suits against the state. Bright

v. McClure, 865 F.2d 623, 626 (4th Cir. 1989) (“The action against the

defendant [clerk of court] in his official capacity is clearly one against the


                                        9

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 9 of 13
state of North Carolina.”). Clerks of Superior Court are elected officials within

the North Carolina judicial branch. See Glover v. Gaston Cty. D.A. Office,

No. 3:07-CV-234, 2007 WL 2712945, at *1 (W.D.N.C. Sept. 14, 2007). As

such, the Defendant Mecklenburg County Clerk of Superior Court is

protected by Eleventh Amendment immunity in suits brought in Defendant’s

official capacity.4 See Harden v. Bodiford, No. 6:09-2362-HFF-WMC, 2009

WL 3417780, at *3 (D.S.C. Oct. 21, 2009)

      Accordingly, Plaintiff’s claims against the Clerk Defendants will be

dismissed with prejudice.

      B.    Mecklenburg County

      Plaintiff alleges that Mecklenburg County “failed to supervise [and]

failed to properly train and evaluate the other defendants mentioned herein.”

[Doc. 1 at 4]. However, a county may only be held liable for acts for which

the county has final policymaking authority. See City of St. Louis v.

Praprotnik, 485 U.S. 112, 123, 108 S.Ct. 915 (1988). Whether a county or

county official has final policymaking authority in a specific area is a question

of state law. Id. Pursuant to Article IV, § 9 of the North Carolina Constitution,

the Clerk of Superior Court is an elected office. Pursuant to N.C. Gen. Stat.


4Plaintiff also names as a Defendant the Mecklenburg County Clerk, separate from the
Mecklenburg County Clerk of Superior Court. [Doc. 1 at 1, 3]. No such separate
government office exists.
                                         10

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 10 of 13
§ 7A–102, the Clerk of Superior Court appoints the assistants, deputies and

other employees in the clerk's office to serve at his pleasure. Mecklenburg

County has no authority to make policy for the Clerk of Superior Court and/or

his assistants, including policy relative to supervision, training, and

evaluation of clerks. Plaintiff, therefore, has failed to state a claim against

Mecklenburg County. See Wiley v. Buncombe Cty., 846 F. Supp. 2d 480,

486–87 (W.D.N.C.), aff'd, 474 F. App'x 285 (4th Cir. 2012) (dismissing §

1983 claim against defendant county for conduct by Deputy Clerk of Court).

      The Court, therefore, will dismiss Mecklenburg County as a Defendant

in this matter with prejudice.

      C.    The Doe Defendants

      Plaintiff does not identify or make allegations against the Doe

Defendants in his Complaint other than to allege they “knew or should have

known that thier [sic] actions were in fact illegal, wanton, reckless and in

violation of plaintiff[’s] civil rights and Constitutional rights.” [Doc. 1 at 4].

Plaintiff does not identify in any manner who these people were, what

positions they held or what “actions” they are alleged to have taken. It

appears, therefore, that these Defendants are named as mere placeholders.

While a plaintiff may name Doe defendants where he does not know the

identity of individuals against whom he believes he has a claim, the Doe


                                        11

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 11 of 13
defendant construct is not intended to create a safety net for later adding

defendants to a suit. Instead, a plaintiff should employ Federal Rule of Civil

Procedure 20(a)(2) to join additional parties as defendants to a lawsuit.

      Before the Court dismisses this action, the Court will allow Plaintiff to

amend his Complaint to state claims against the Doe Defendants. Plaintiff

is cautioned that if the Doe Defendants are merely other “judicial adjuncts”

with quasi-judicial immunity, suits against them would also be barred for the

same reason as the claims against the Clerk Defendants.

IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant

named or identified in the Complaint. The Court will dismiss Defendant

Mecklenburg County and the Clerk Defendants with prejudice. The Court will

allow Plaintiff thirty (30) to amend his Complaint, if he so chooses, to state a

claim upon which relief may be granted against the Doe Defendants. Should

Plaintiff fail to timely amend his Complaint, this action will be dismissed

without prejudice and without further notice to Plaintiff.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend the Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order


                                       12

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 12 of 13
and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that Defendants Mecklenburg County

Clerk (FNU LNU) and the Mecklenburg County Clerk(s) of Superior Court

(FNU LNU) are dismissed as Defendants in this matter with prejudice.

      IT IS SO ORDERED.
                                    Signed: June 10, 2020




                                       13

       Case 3:19-cv-00673-MR Document 12 Filed 06/10/20 Page 13 of 13
